OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


MULTIPLE EMBODIMENTS/RESTRICTION NOT REQUIRED
This application discloses the following embodiments:
Embodiment 1 – Figures 1.1 to 1.7 drawn to a travel kit container.
Embodiment 2 – Figures 2.1 to 2.7 drawn to a travel kit container.
Embodiment 1 – Figures 3.1 to 3.7 drawn to a travel kit container.
Embodiment 2 – Figures 4.1 to 4.7 drawn to a travel kit container.

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 


TITLE
single article of manufacture in which the design is embodied or applied by the generic name generally known and used by the public (35 USC 171, MPEP 1503.01.I).  
The specification and claim language are objected to because the title is inconsistently disclosed throughout the application as an "storage box”, “travel kit [container]” or “travel kit container”.  The title in a design application must be directed to a single article of manufacture.  The title must be amended for consistency throughout the application, original oath or declaration excepted.  (37 CFR 1.153).


Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope in the Figures and inconsistent elements among the views.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design.  If any of the broken lines disclosed in the reproductions are not intended to be part of the claimed design, a descriptive statement must be included in the specification clearly describing the purposes of the coloring or broken lines on the drawing (please see MPEP 1503.02, subsection III).

FIGURE 4.2 AND 4.3 VS. FIGURE 4.1 – The coloring, shading, and contours are inconsistently disclosed between views. 

    PNG
    media_image1.png
    522
    643
    media_image1.png
    Greyscale



Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the travel kit container shown in broken lines form no part of the claimed design or a statement that the portions of the travel kit container shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


CONCLUSION
The claim is rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.


REPLY REMINDER / CONTACT INFO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915